In a proceeding pursuant to Business Corporation Law § 1104-a for judicial dissolution of a corporation, Brooklyn Home Dialysis Training Center, Inc., Geoffrey Berlyne, M.D., and Peter Lundin, M.D., appeal, by permission, from an order of the Supreme Court, Kings County (Garry, J.), dated October 18, 1995, which, sua sponte, appointed a temporary receiver of the property of the corporation.
Ordered that the order is reversed, on the law, with costs, and the appointment of a temporary receiver is vacated.
The Supreme Court improvidently exercised its discretion when it sua sponte appointed a temporary receiver of the property of the corporation. The record is devoid of any evidence that the appointment of a receiver is necessary to preserve the assets of the corporation, operate the business, or protect the *720interests of the parties (see, Business Corporation Law § 1113; Hahn v Garay, 54 AD2d 629; Matter of Di Bona [General Ray-fin], 45 AD2d 696). Mangano, P. J., Miller, Ritter and Altman, JJ., concur.